Carley, Judge.
Appellant-mother brings a direct appeal from an order awarding appellee-grandparents visitation rights to her child. “OCGA § 5-6-35 (a) (2) and (d) (Code Ann. § 6-701.1) provides that appeals from judgments awarding or refusing to change child custody shall be by application in the nature of a petition to the appropriate appellate court filed with the clerk of that court within 30 days of the entry of the order. This court has held that appeals from orders dealing with child custody which are not filed pursuant to OCGA § 5-6-35 (Code Ann. § 6-701.1) must be dismissed for lack of jurisdiction. [Cit.]” Jones v. Warrenfells, 166 Ga. App. 519 (305 SE2d 147) (1983). “Visitation privileges are, of course, part of custody. [Cit.]” Ledford v. Bowers, 248 Ga. 804, 805 (286 SE2d 293) (1982). It is clear that the instant case is an appeal awarding appellees child custody rights. As such, the instant appeal is subject to OCGA § 5-6-35 and must be dismissed for failure to comply with the procedure established by that statute.

Appeal dismissed.


Quillian, P. J., and Birdsong, J., concur.

Jim Blanchard, Jr., for appellees.